      Case 2:18-cr-00422-SMB Document 547 Filed 04/24/19 Page 1 of 2




 1   KARP & WEISS, P.C.
     3060 North Swan Road
 2   Tucson, Arizona 85712-1225
     Telephone (520) 325-4200
 3   Facsimile (520) 325-4224
 4   Stephen M. Weiss
     PCC No. 61412
 5   State Bar No. 002261
     sweiss@karpweiss.com
 6
     Attorney for Defendant Joye Vaught
 7
                       IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE DISTRICT OF ARIZONA
 9

10   United States Of America,                         CR-18-00422-PHX-SMB
11                           Plaintiff
                                                      DEFENDANT JOYE VAUGHT’S
12     v.                                             NOTICE OF JOINDER IN
                                                      DEFENDANT SCOTT SPEAR’S
13                                                    SUPPLEMENTAL EXPERT
                                                      WITNESS DISCLOSURE
14   7. Joye Vaught,                                  (Doc. #538)
15                           Defendant
16

17

18
             Defendant Joye Vaught, by and through her attorney Stephen M. Weiss, joins
19

20   in Defendant Scott Spear’s Supplemental Expert Witness Disclosure (Doc #538).
21          DATED this 24th day of April, 2019.
22                                            KARP & WEISS, P.C.
23

24
                                              By       /s/ Stephen M. Weiss
25                                                    Stephen M. Weiss
                                                      Attorney for Defendant Vaught
26

27

28
                                                  1
      Case 2:18-cr-00422-SMB Document 547 Filed 04/24/19 Page 2 of 2




 1                               CERTIFICATE OF SERVICE
 2
              I hereby certify that on this 24th day of April, 2019, I electronically transmitted
 3   the foregoing Defendant Joye Vaught’s Joinder in Defendant Spear’s Supplement
     Expert Witness Disclosure (Doc. #538) by filing with the CM/ECF system and
 4
     understand a copy of the filing will be emailed to the following CM/ECF registrants:
 5
     Honorable Susan M. Brnovich
 6

 7   Kevin M. Rapp: kevin.rapp@usdoj.gov
     Margaret Perlmeter: margaret.perlmeter@usdoj.gov
 8
     John J. Kucera: john.kucera@usdoj.gov
 9   Reginald E. Jones: reginald.jones4@usdoj.gov
     Andrew C. Stone: Andrew.stone@usdoj.gov
10
     Peter Shawn Kozinets: peter.kozinets@usdoj.gov
11   Amanda Wick: amanda.wick@usdoj.gov
     Attorneys for Government
12

13   Bruce S. Feder: bf@federlawpa.com
     James C. Grant: jamesgrant@dwt.com
14
     Michael D. Kimerer: MDK@kimerer.com
15   Michael L. Piccarreta: mlp@pd-law.com
     Paul J. Cambria, Jr.: pcambria@lglaw.com
16   Robert Corn-Revere: bobcornrevere@dwt.com
17   Rhonda Neff: rneff@kimerer.com
     Erin E. McCampbell: emccampbell@lglaw.com
18   Thomas Henry Bienert, Jr.: tbienert@bmkattorneys.com
19   Daniel James Quigley: quigley@djqplc.com
     Anthony R. Bisconti: tbisconti@bmkattorneys.com
20   Kenneth M. Miller: kmiller@bmkattorneys.com
21
     Whitney Z. Bernstein: wbernstein@bmkattorneys.com
     Ariel A. Neuman: aan@birdmarella.com
22   Gary S. Lincenberg: gsl@birdmarella.com
23
     Gopi K. Panchapakesan: gkp@birdmarella.com
     Anne Michelle Chapman: anne@mscclaw.com
24   Lee David Stein: lee@mscclaw.com
25
     Ronald London: ronnielondon@dwt.com
     Janey Henze Cook: janey@henzecookemurphy.com
26   John Littrell: jlittrell@bmkattorneys.com
     Attorneys for Defendants
27

28
                                                   2
